Citation Nr: 1737528	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for left knee arthritis, claimed as a left leg disability, to include as secondary to service-connected right knee and back disabilities.

3.  Entitlement to a rating in excess of 20 percent for right knee arthritis, post-operative, with limitation of motion.

4.  Entitlement to a rating in excess of 10 percent for a right knee meniscal condition.

5.  Entitlement to a rating in excess of 20 percent for lumbar paravertebral fibromyositis.

6.  Entitlement to a rating in excess of 10 percent for right ear hearing loss.

7.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, stenosis of navicular.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1959 to September 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a TDIU was added to the appeal as it relates to the issues of entitlement to service connection for a left knee disability and issues of entitlement to increased ratings for the right knee, back, and right ear.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 1974 rating decision, the RO denied a claim of entitlement to service connection for a right shoulder disability; the Veteran did not perfect an appeal and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the June 1974 rating decision is cumulative or redundant of the evidence previously of record; the additional medical records do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.  

3.  The Veteran's left knee arthritis was caused by antalgic gait and hamstring shortening related to his service-connected right knee disability.

4.  The Veteran's right knee arthritis have been manifested by painful motion with extension limited to 15 degrees; flexion has not been limited to less than 60 degrees and arthritis has not resulted in ankylosis, recurrent subluxation, lateral instability, or occasional incapacitating exacerbations prior to February 10, 2017.

5.  The Veteran's right knee meniscal tear has been productive of frequent episodes of "locking," pain, and effusion into the joint prior to February 10, 2017. 

6.  The Veteran had a total knee replacement on February 10, 2017.

7.  Throughout the appeal period, the Veteran's lumbar paravertebral fibromyositis has most nearly approximated limited motion with flexion less than 30 degrees due to painful motion but no ankylosis.

8.  The Veteran's right ear hearing loss disability was manifested by no more than Level IX hearing impairment during the appeal period.

9.  The Veteran's left wrist fracture, stenosis of navicular, has been manifested by dorsiflexion to 20 degrees due to painful motion with no ankylosis during the appeal period.  


CONCLUSIONS OF LAW

1.  The June 1974 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.310 (2016).

4.  The criteria for an evaluation in excess of 20 percent for right knee arthritis with painful limitation of extension have not been met prior to February 10, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256 to 5263 (2016).

5.  The criteria for a 20 percent evaluation, but not higher, for right knee dislocated semilunar cartilage have been met prior to February 10, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 to 5259 (2016).

6.  The criteria for a 100 percent evaluation for a right total knee replacement have been met since February 10, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

7.  The criteria for a 40 percent evaluation, but not higher, for lumbar paravertebral fibromyositis have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

8.  The criteria for a rating in excess of 10 percent for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).  

9.  The criteria for a rating in excess of 10 percent for left wrist fracture, stenosis of navicular, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the Veteran submitted a May 2014 statement requesting new examinations for his service-connected back, knee, right ear, and left wrist disabilities.  Additional VA examinations for the back, knee, and right ear disabilities were obtained in May 2017.  Upon review, the Board finds the May 2017 examinations for the back, knee, and right ear, and April 2013 examination for the left wrist are adequate for adjudication purposes because the VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and addressed all applicable rating criteria.  Although the left wrist disability was last examined in April 2013, there is no evidence that the disability worsened to warrant an additional examination.  

Concerning the range of motion findings of the joints at issue, the Board notes that some of the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and material evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's initial claim for service connection for a right shoulder disability was denied in a June 1974 rating decision due to finding insufficient evidence of a current right shoulder disability.  The Veteran disagreed with the decision and a Statement of the Case (SOC) was issued in September 1974.  As the Veteran did not perfect an appeal within 60 days of receipt of the September 1974 SOC, the June 1974 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence associated with the record at the time of the June 1974 rating decision included the Veteran's service treatment records (STRs), an April 1974 VA examination report, and the Veteran's statements.  The STRs reflect an injury to the right axilla from a fall and the April 1974 examination was negative for a post-service right shoulder disability.

In December 2012, the Veteran filed to reopen the claim of entitlement to service connection for a right shoulder disability.  The Board concludes that evidence added to the record since the prior June 1974 denial is not new and material.  The evidence includes VA treatment records reflecting no additional right shoulder disorder, to include a July 2012 VA treatment record finding the right shoulder within functional limits.  As the VA treatment records reporting ongoing treatment do not demonstrate a right shoulder disorder, the Board finds the records are cumulative of prior treatment and do not tend to show that the Veteran has a right shoulder disability that is related to his active service.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted, reopening of this claim is not warranted.  See Shade, 24 Vet. App. at 118.  

II. Service connection

The Veteran asserts that he incurred a left leg disability due to altered gait and weight-bearing caused by his service-connected right knee and lumbar spine disabilities.  

Generally, to establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Initially, the Board finds no competent evidence that the Veteran's left leg disability, diagnosed as left knee arthritis, was incurred in active service or within one year of separation from service.  Service treatment records reflect no complaints or treatment for a left leg disability.  Moreover, the Veteran has not contended that symptoms of a left leg disability were present in service or within one year of separation from service; rather, left knee arthritis was first diagnosed at an April 2013 examination.  As such, service connection for left knee arthritis is not warranted on a direct basis and the provisions for chronic diseases under 38 C.F.R. § 3.309 are not for application.  See 38 C.F.R. §§ 3.307, 3.309(a) (noting that certain chronic diseases, to include arthritis, are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Rather, the probative, competent evidence is at least in equipoise as to whether the Veteran's left knee arthritis was caused by service-connected right knee disability.  Specifically, an April 2013 medical opinion provided probative evidence that the Veteran's left knee arthritis was caused by his service-connected right knee disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provides a persuasive rationale that symptoms of the right knee disability, to include stiffness and hamstring shortening, resulted in an antalgic gait.  The examiner concluded that the altered gait mechanics at least as likely as not caused left knee arthritis.  The evidence is consistent with the Veteran's contentions that he shifted weight to his left leg due to his right knee disability and VA treatment records, to include a May 2013 VA medical record noting left knee pain with a history of chronic right knee pain.  The Board acknowledges that a May 2017 medical opinion found the left knee disability was unrelated to the right knee because it was caused by normal and expected changes of the aging process, but finds the opinion of limited probative value as the opinion is conclusory and does not address the positive evidence of record.

As the probative, competent evidence is at least in equipoise as to whether the Veteran's left knee disability was caused by the service-connected right knee disability, the benefit of the doubt is resolved in favor of the Veteran and service connection for left knee arthritis is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

III.A. Right knee disability

A March 1967 rating decision granted service connection for arthritis of the right knee and assigned a 10 percent evaluation, effective October 1, 1967.  A February 2010 rating decision granted a separate 10 percent evaluation for post-operative right knee arthritis with limitation of motion, effective October 23, 2009, and continued the 10 percent evaluation for the right knee disability under Diagnostic Code 5259.  In December 2012, the Veteran contended that the ratings for his right knee disability warranted higher evaluations.

The Veteran's right knee disabilities are rated under Diagnostic Codes 5003-5261 for arthritis with painful limitation of extension and 5259 for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (directing degenerative arthritis under Diagnostic Code be rated on the basis of limitation of motion of the affected joint involved when the limitation of motion is compensable).  

For the reasons explained below, the Board has determined that an evaluation in excess of 20 percent is not warranted prior to February 10, 2017, for the Veteran's right knee degenerative arthritis with limitation of extension.  Further, the Board finds the right knee meniscal condition is more appropriately rated as 20 percent disabling under Diagnostic Code 5258 for dislocated semilunar cartilage, rather than under Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), due to evidence of frequent episodes of "locking," pain, and effusion into the joint prior to February 10, 2017.  Finally, the Board finds the most appropriate rating code for the right knee disabilities beginning February 10, 2017, is Diagnostic Code 5055, which provides a 100 percent rating for a total right knee replacement.

To warrant a rating in excess of 20 percent under Diagnostic Codes 5003-5261 prior to February 10, 2017, the evidence would need to show that extension was limited to 20 degrees of greater.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  During an April 2013 examination, extension was limited to 15 degrees with no objective evidence of painful motion or additional limitation of motion after repetitive use.  The examiner noted functional limitations of pain on movement, swelling, deformity, and tenderness, with flare-ups during squatting or kneeling movements.  

The Board has considered the Veteran's complaints of pain, flare ups, and stiffness that caused some functional limitations descending stairs, squatting, and kneeling in relation to his rating based on limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 206-07.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment, such as limitation of extension to 20 degrees or limitation of flexion to 60 degrees, as would be necessary for a separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes that the April 2013 examiner reported flexion limited to 85 degrees that was further limited to 70 degrees due to painful motion, and that the right knee affected the ability to work in a physical job and required avoidance of ladders, stairs, squatting, and kneeling.  Even when considering the consistent complaints of pain, the criteria for the higher rating based on the Veteran's range of motion are not met and he has been compensated for painful motion in the 20 percent evaluation.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board notes that the Veteran's 20 percent rating based on limitation of extension of the right knee precludes a separate rating based on arthritis of the knees with painful motion.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Further, the Veteran's additional reported symptomatology of giving way/locking and swelling/effusion are contemplated under the separate 20 percent rating under Diagnostic Code 5258 prior to February 10, 2017.  See Jandreau, 492 F.3d at 1377.  The April 2013 examiner noted a 1963 meniscectomy resulted in residual symptoms of pain, swelling, and reduced range of motion but also found the right meniscal tear was symptomatic of frequent episodes of locking, pain, and effusion into the joint.  As such, the Board finds the Veteran's right knee meniscal condition is more appropriately productive of a 20 percent rating under Diagnostic Code 5258, rather than the 10 percent evaluation under Diagnostic Code 5259 prior to February 10, 2017.  See Esteban, 6 Vet. App. at 261-62.

The Board has considered whether there is any other basis for granting a higher or separate rating prior to February 10, 2017, but has found none.  In particular, although the Veteran reported giving way of the knees, there were no clinical findings of right knee instability to warrant a higher evaluation or a separate rating for additional disabling symptomatology under Diagnostic Code 5257.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 20 percent is not warranted prior to February 10, 2017, for right knee arthritis with limitation of extension.  38 C.F.R. §§ 4.3, 4.7 (2016).  Further, the Board finds the right knee meniscal condition most nearly approximated dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint to warrant a 20 percent rating prior to February 10, 2017.  Id. 

As the May 2017 examination noted the Veteran underwent a total right knee replacement on February 10, 2017, the Board concludes that the Veteran's right knee disabilities are most appropriately rated under Diagnostic Code 5055, which directs that a 100 percent evaluation be assigned for a prosthetic replacement of the knee joint for one year following implantation.  Therefore, a 100 percent evaluation is granted effective the date of the surgical procedure.  See 4.71a, Diagnostic Code 5055.

The issue of entitlement to a TDIU is addressed in the remand section below.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.B. Lumbar paravertebral fibromyositis

The Veteran's lumbar paravertebral fibromyositis is evaluated under Diagnostic Code 5237, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

A June 1974 rating decision granted service connection for a low back strain and assigned a noncompensable rating, effective December 1973.  A July 1990 rating decision recharacterized the back disability as lumbar paravertebral fibromyositis and assigned a 10 percent evaluation, effective December 1989.  In December 2012, the Veteran contended that his back disability warranted a higher rating.  The May 2013 rating decision on appeal increased the evaluation to 20 percent, effective December 17, 2012.

The Board finds the lumbar spine disability has most nearly approximated the criteria for a 40 percent evaluation during the period on appeal.  Id.  Specifically, the April 2013 VA examination noted that there was no ankylosis of the spine and flexion was limited to 35 degrees, with objective evidence of painful motion beginning at 10 degrees.  Although a May 2017 examination reported flexion limited to 45 degrees, the examiner also found pain upon examination caused functional loss on forward flexion but did not provide the degree of any additional loss of motion due to pain.  Therefore, the Board resolves reasonable doubt in favor of a 40 percent evaluation throughout the period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

The Board finds a rating in excess of 40 percent is not warranted as there is no evidence of ankylosis of the thoracolumbar spine during the period of the appeal.  
Both April 2013 and May 2017 VA examinations found no ankylosis of the spine.  The examiners found no additional limitation of motion after repetitive use and the May 2017 examiner noted guarding of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.  

The Board has also considered whether a higher rating would be warranted under 
the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, the record reflects that the Veteran does not have IVDS so consideration under these criteria is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5243.





The Veteran has also competently stated that his lumbar spine disability results in pain, tenderness, and functional limitations that restrict physical activities.  See Jandreau, 492 F.3d at 1377.  However, the lay statements do not indicate that the Veteran has ankylosis of the spine.  As such, a 40 percent rating, but not higher, is warranted.  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the Veteran has not contended, and the medical evidence does not demonstrate, that the Veteran has any neurological symptomatology, to include radiculopathy, that may be associated with lumbar paravertebral fibromyositis.  The April 2013 and May 2017 examinations noted normal sensory and no radicular pain or any other signs or symptoms due to radiculopathy.  Thus, separate ratings are not warranted.  

The issue of entitlement to a TDIU is addressed in the remand section below.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

III.C. Right ear disability

A March 1967 rating decision granted service connection and a noncompensable evaluation for right ear deafness.  A January 1972 rating decision increased the evaluation to 10 percent, effective September 1971.  A February 2010 rating decision continued the 10 percent evaluation.  In December 2012, the Veteran contended that his right ear disability warranted a higher rating.  The May 2013 rating decision on appeal continued the 10 percent evaluation.

The Veteran's right ear hearing loss is evaluated under Diagnostic Code 6100, which assigns ratings derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see 38 C.F.R. § 4.85.  As the Veteran's impaired hearing is only service-connected in one ear, the nonservice-connected left ear is assigned a Roman numeral designation of I for application in Table VII.  See 38 C.F.R. § 4.85(f).

Throughout the appeal period, the Board finds the Veteran's right ear hearing loss does not warrant a rating in excess of 10 percent.  

April 2013 audiology testing results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
90
100
100
96

Speech recognition was 80 percent in the right ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level V Roman numeral designation for the right ear; when considering the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, the result is a Level IX Roman numeral designation.  38 C.F.R. § 4.86(a) (An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.).



The May 2017 examination reported audiology testing results as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
90
100
105
96

Speech recognition was 74 percent in the right ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level VII Roman numeral designation for the right ear or a Level IX Roman numeral designation when evaluated as an exception pattern of hearing impairment.  See id.

When the higher Level IX designation for the right ear and Level I designation for the left ear are mechanically applied to Table VII, the result is a 0 percent disability rating.  38 C.F.R. §§ 3.383, 4.85.  Therefore, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss warrants a rating in excess of 10 percent during the appeal period.  Lendenmann, 3 Vet. App. 345; see also 38 C.F.R. § 3.951 (noting a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating that cannot be reduced absent a showing of fraud.). 

The issue of entitlement to a TDIU is addressed in the remand section below.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

III.D. Left wrist fracture, stenosis of navicular

A March 1967 rating decision granted service connection and a noncompensable evaluation for sclerosis of the navicular bone of the left wrist.  In December 2012, the Veteran contended that his left wrist disability warranted a higher rating.  The May 2013 rating decision on appeal increased the evaluation to 10 percent, effective December 7, 2012, pursuant to 38 C.F.R. § 4.59 (providing the minimum compensable rating may be assigned for actually painful, unstable, or malaligned joints).

The Veteran's left wrist stenosis is rated as analogous to limitation of motion of the wrist under Diagnostic Code 5299-5215, which assigns ratings based upon the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a; see 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities may be rated under a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.).  

For impairment of an upper extremity, the disability rating depends on whether the extremity is the major or minor extremity.  See 38 C.F.R. § 4.69.  The Veteran is right-hand dominant and the evaluations are assigned based on the minor extremity.  

The Board concludes that the preponderance of the evidence does not support a finding that the left wrist was ankylosed to warrant a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5214, 5215.  An April 2013 examination noted reports of stiffness and pain, with occasional swelling and flare-ups that caused functional impairment of difficulty closing the left hand.  The examiner measured palmar flexion and dorsiflexion to 45 degrees, with additional limitation of motion to 20 degrees due to painful motion and no additional loss of motion with repetition.  The examiner reported no ankylosis and found normal muscle strength.  None of the other medical evidence reflects that the Veteran's left wrist stenosis resulted in ankylosis.  

The Board has considered whether there is any other schedular basis for granting a higher rating but has found none.  None of the evidence, to include the April 2013 examination report reflects that the Veteran's left wrist was ankylosed, and the Veteran does not contend that the left wrist was ankylosed during the period on appeal.  See Jandreau, 492 F.3d at 1377.  As such, a rating in excess of 10 percent rating is not warranted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.




ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a right shoulder disability is denied.

Service connection for left knee arthritis is granted.

Prior to February 10, 2017, a rating in excess of 20 percent for right knee arthritis with limitation of extension is denied.

Prior to February 10, 2017, a 20 percent rating, but not higher, for dislocated semilunar cartilage of the right knee is granted, subject to the regulations governing the award of monetary benefits.

Beginning February 10, 2017, a 100 percent rating for total right knee replacement is granted, subject to the regulations governing the award of monetary benefits.

A 40 percent rating, but not higher, for lumbar paravertebral fibromyositis is granted, subject to the regulations governing the award of monetary benefits.

A rating in excess of 10 percent for right ear hearing loss is denied.

A rating in excess of 10 percent for left wrist fracture, stenosis of navicular is denied.


REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to a TDIU is adjudicated.  

The Veteran filed a VA Form 21-8940 application for increased compensation based on unemployability in May 2017 that indicated his claim of entitlement for a TDIU was based on functional impairment attributed to his service-connected back knees, and hearing.  A July 2017 rating decision denied the claim, in part, for not meeting the schedular requirements under 38 C.F.R. § 4.16(a).  As the above grant of service connection for a left knee disability and increase in disability ratings for service-connected right knee and back disabilities impact the decision on the claim for a TDIU, the Board finds the claim should be readjudicated.  On remand, the RO should also undertake any development necessary, to include that required to assess the functional impairment caused by the now service-connected left knee in combination with the Veteran's service-connected right knee, back, and right ear disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Conduct any development deemed necessary for the adjudication of the TDIU claim, to include that which is required to assess the functional impairment caused by the combination of the Veteran's service-connected bilateral knees, back, and right ear, and whether those disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment without regard to nonservice-connected disabilities or his age.

2.	After completing any actions deemed warranted, the AOJ should readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


